TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00396-CR



                                     Jerry Graham, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
       NO. 2004-247, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                              CONCURRING OPINION


                 I concur in the judgment only.




                                       __________________________________________

                                       Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: September 8, 2006

Do not publish